DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the July 15th, 2022 Office action, claims 1, 5 and 15 were amended.  Claims 1-20 are currently pending and stand rejected.
This Office action is Final.
Response to Arguments
Applicant's arguments filed August 31st regarding 35 USC 101 have been fully considered but they are not persuasive.  The manner in which the claims are recited, such as the use of the terms “utilizing” and “using” do not fully incorporate the claim limitations into a practical application, additionally, the other components listed are generic computing components that appear to be a drafter’s attempt to take it out of an abstract idea, however, as noted below the 35 USC 101 is still being maintained.
Applicant's arguments filed August 31st regarding 35 USC 112 (f) have been fully considered but they are not persuasive. The Examiner did not interpret the claimed limitation under 112 (f) because the claimed limitation was modified by sufficient structure (i.e., using a set of paths determined from the knowledge graph from a previous step), in other words, the limitation is modified by a structure, material or act, for 112 (f) to be invoked a limitation cannot be modified by sufficient structure. 
Applicant’s arguments, see pages 14-17 of the Remarks, filed August 31st, 2022, with respect to the 35 USC 103 have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With the amendment as a combination with the features of claim 15, the claims would be considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination suggested the features as a combination.
It is being recommended that independent claim 1 and 5 are also amended to be similar in scope as claim 15 will be (previously suggested during other interviews).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a computer-implemented method, independent claim 5 recites a non-transitory computer-readable medium, and independent claim 15 recites a system. Therefore, Step 1 is satisfied for claims 1-15 and 17-20. Step 2A Prong One: The independent claims (for purpose of the rejection, the Examiner focuses of claim 15 as it represents the narrowest invention) recite determine a label for the column utilizing the knowledge graph; determine a set of paths from the column to the determined label, wherein paths from the set of paths comprise relational edge sequences and corresponding cumulative distance scores between the column, one or more neighbor nodes, and the determined label within the knowledge graph; determine relational edge sequence diversities corresponding to the set of paths based on one or more relational edge sequence patterns corresponding to the paths from the set of paths; and generate an explanatory path from the column to the determined label by selecting a plurality of paths from the set of paths based on the cumulative distance scores and the relational edge sequence diversities corresponding to the set of paths; and provide, for display via a user interface of a client device, the determined label and the explanatory path.
In other words, the independent claims relate to providing/defining a label for a particular column. These are observations or evaluation and the acts can be practically performed in the human mind, or by a human using a pen and paper.  The processes are similar to when an individual is labelling information based on characteristics and/or gathered information. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a client device, user interface, memory devices (e.g., non-transitory computer readable medium) and server devices in the claims (e.g., claim 15) does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(II). Thus, for purposes of further discussion, this example considers limitations of labeling a column as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of client device, user interface, memory devices (e.g., non-transitory computer readable medium) and server devices. They are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  There is no indication in the Specification that the operations recited in claims 1, 5 and 15 invoke any assertedly inventive programming, requiring any specialized computer hardware or other inventive computer components. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the steps used to perform (e.g., the mental inspection and evaluation of columns), using the computer components as a tool. While this type of automation minimizes or eliminate the need for mentally evaluating the columns in order to determine a proper label for it, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the client device, user interface, memory devices (e.g., non-transitory computer readable medium) and server devices are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processor and memory are recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claims, such as the utilizing annotation distance scores between the columns and candidate labels, encoding one or more column features, one or more relational edges and one or more candidate labels in a latent space (e.g., think semantic space), selected path from the set of paths, between the column and neighbor nodes from the selected path and determined label within the knowledge graph, ranking subset of paths and selecting a subset of path based on the ranking and identifying relational edges, a distance values and a cumulative distant score based on the distance values are well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Conclusions/Points of Contacts
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165